DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 30, 40 in [0073], element 70 in [0077], element 80 on [0081] and elements 70, 80 in [0083] and [0086].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  At line 2, delete “(”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 - 12 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janisch (10,132,649) in view of Ausserlechner (2015/0219472).
As to claim 1, Janisch discloses an apparatus and method for the redundant, absolute position determination of a movable body comprising determining a rotation angle, the integrated rotation angle determining sensor unit comprising: a shaft (6) rotatable around a rotation axis (14): a transducer; a first semiconductor layer (3a) designed as a die, which has an upper side arranged substantially perpendicularly to the rotation axis (14), an underside and a first Hall sensor system (1a, 2a) monolithically formed in the first semiconductor layer (3a); and a second semiconductor layer  (3b) designed as a die, which has an upper side arranged substantially perpendicularly to the rotation axis, an underside and a second Hall sensor system (1b, 2b) monolithically formed in the second semiconductor layer (3b).

    PNG
    media_image1.png
    449
    590
    media_image1.png
    Greyscale

Janisch fails to disclose that the first and the second Hall sensor systems include at least one first Hall sensor, a second Hall sensor, and a third Hall sensor, wherein the first, second, and third Hall sensors of the first Hall sensor system are formed along a first circle section, which runs in parallel to the upper side of the first semiconductor layer and is arranged concentrically to the rotation axis, and wherein the first, second, and third Hall sensors of the second Hall sensor system are arranged along a second circle section, which runs in parallel to the upper side of the second semiconductor layer and is arranged concentrically to the rotation axis.
Ausserlechner discloses that the first and the second Hall sensor systems include at least one first Hall sensor, a second Hall sensor, and a third Hall sensor (206 on each side of y axis, Fig. 2), wherein the first, second, and third Hall sensors of the first Hall sensor system are formed along a first circle section (Fig. 2), which runs in parallel to the upper side of the first semiconductor layer and is arranged concentrically to the rotation axis, and wherein the first, second, and third Hall sensors (206) of the second Hall sensor system are arranged along a second circle section, which runs in parallel to the upper side of the second semiconductor layer (106) and is arranged concentrically to the rotation axis (Fig. 2).

    PNG
    media_image2.png
    431
    624
    media_image2.png
    Greyscale


Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein the first and the second Hall sensor systems include at least one first Hall sensor, a second Hall sensor, and a third Hall sensor to output an angular range of 360 degrees to provide continuous and unambiguous detection of the axial magnetic field components.

 As to claim 2, Janisch fails to discloses that the Hall sensors have a substantially identical design, and the first circle section has a larger or smaller radius that the second circle section or the first circle section and the second circle section have the same radius.  Ausserlechner discloses that the Hall sensors have a substantially identical design, and the first circle section has a larger or smaller radius that the second circle section or the first circle section (left side of y axis) and the second circle section (second side of y axis) have the same radius (Fig. 2).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein the Hall sensors have a substantially identical design, and the first circle section and the second circle section have the same radius would output an angular range of 360 degrees to provide continuous and unambiguous detection of the axial magnetic field components

As to claim 3, Janisch discloses that the two dies (3a, 3b) are arranged side by side on a metal carrier (4), and the first circle section (1, 1b) and the second circle section (2a, 2b) together form a full circle, and the Hall sensors of the first Hall sensor system and the Hall sensors of the second Hall sensor system are arranged along the shared full circle formed concentrically around the rotation axis (Fig. 10).

As to claim 4, Janisch discloses that the Hall sensors (1a, 1b, 2a, 2b) are arranged in a rotationally symmetrical manner (Fig. 10).

As to claim 5, Janisch fails to disclose that the rotation angle determining sensor unit comprises a first magnetoresistive sensor unit with at least one magnetoresistive sensor, and the first magnetoresistive sensor unit is formed on the upper side of the first semiconductor layer and on the upper side of the second semiconductor layer.  Ausserlechner discloses a first magnetoresistive sensor unit (202) with at least one magnetoresistive sensor (208a, 208b), and the first magnetoresistive sensor unit (202) is formed on the upper side of the first semiconductor layer (202, 106) and on the upper side of the second semiconductor layer (204,106) (Fig. 4).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein the rotation angle determining sensor unit comprises a first magnetoresistive sensor unit with at least one magnetoresistive sensor, and the first magnetoresistive sensor unit is formed on the upper side of the first semiconductor layer and on the upper side of the second semiconductor layer to output an angular range of 360 degrees to provide continuous and unambiguous detection of the axial magnetic field components.

As to claim 7, Janisch discloses that the Hall sensors of the first Hall sensor system (1a, 2a) form a first semicircle along the first circle section, and the Hall sensors of the second Hall sensor system (2a, 2b) form a second semicircle along the second circle section, the two semicircles each being arranged concentrically around the rotation axis.
As to claim 8, Janisch fails to disclose that a first magnetoresistive sensor unit formed on the upper side of the first semiconductor layer and having at least one magnetoresistive sensor is provided, and/or a second magnetoresistive sensor unit formed on the upper side of the second semiconductor layer and having at least one magnetoresistive sensor is provided.  Ausserlechner discloses that a first magnetoresistive sensor unit (208) formed on the upper side of the first semiconductor layer (106) and having at least one magnetoresistive sensor (208a) is provided, and/or a second magnetoresistive sensor unit formed on the upper side of the second semiconductor layer and having at least one magnetoresistive sensor is provided (Fig. 2).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein a first magnetoresistive sensor unit formed on the upper side of the first semiconductor layer and having at least one magnetoresistive sensor is provided would make the device compact.

As to claim 9, Janisch fails to disclose that the magnetoresistive sensor unit is penetrated by an imaginary extension of the rotation axis.  Ausserlechner discloses the magnetoresistive sensor unit (202, 204) is penetrated by an imaginary extension of the rotation axis 3(Note Fig. 2 and 3).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein the magnetoresistive sensor unit is penetrated by an imaginary extension of the rotation axis would make the device compact.

As to claim 10, Janisch fails to disclose the first Hall sensor of the first and second Hall sensor system encloses an angle of 90° with respect to the second Hall sensor of the same Hall sensor system and an angle of 180° with respect to the third Hall sensor of the same Hall sensor system.  Ausserlechner discloses that the first Hall sensor of the first and second Hall sensor system (206) encloses an angle of 90° with respect to the second Hall sensor of the same Hall sensor system and an angle of 180° with respect to the third Hall sensor of the same Hall sensor system.    Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein the first Hall sensor of the first and second Hall sensor system encloses an angle of 90° with respect to the second Hall sensor of the same Hall sensor system and an angle of 180° with respect to the third Hall sensor of the same Hall sensor system would make the device compact.

As to claim 11, Janisch fails to disclose that the Hall sensors are designed as a Hall plate having four terminals.  Ausserlechner discloses that the Hall sensors are designed as a Hall plate [0022] having four terminals.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein that the Hall sensors are designed as a Hall plate having four terminals to enhance mounting tolerance in sensor package.

As to claim 12, Janisch fails to disclose that the two Hall sensor systems each include a fourth Hall sensor or each include a fourth Hall sensor and a fifth Hall sensor, or each include a fourth Hall sensor and a fifth Hall sensor and a sixth Hall sensor.  Ausserlechner discloses that the two Hall sensor systems each include a fourth Hall sensor or each include a fourth Hall sensor and a fifth Hall sensor, or each include a fourth Hall sensor and a fifth Hall sensor and a sixth Hall sensor (Note Fig. 2).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner wherein the two Hall sensor systems each include a fourth Hall sensor or each include a fourth Hall sensor and a fifth Hall sensor, or each include a fourth Hall sensor and a fifth Hall sensor and a sixth Hall sensor to output an angular range of 360 degrees to provide continuous and unambiguous detection of the axial magnetic field components.

As to claim 14, Janisch discloses that the first Hall sensor system (3a) and the second Hall sensor system (3b) have a same number of Hall sensors.

As to claim 15, Janisch discloses that the Hall sensors (1a, 2a; 1b,2b) measure a same component of the magnetic field generated via the transducer (Col. 2, lines 27 - 39).
Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janisch (10,132,649) in view of Ausserlechner (2015/0219472) as applied to claim 1 above, and further in view of Sitorus et al. (2019/0383885).

As to claim 13, Janisch and Ausserlechner fails to disclose that the semiconductor layer is a silicon semiconductor layer.  Sitorus et al. (hereinafter Sitorus) discloses a magnetic field sensor wherein the semiconductor layer is a silicon semiconductor layer.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Janisch in view of the teachings of Ausserlechner and further in view of the teachings of Sitorus wherein the semiconductor layer is a silicon semiconductor layer would enhance mounting tolerance in electronic elements.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art fails to show that the underside of the first semiconductor layer is disposed on an upper side of a metal carrier; and the underside of the second semiconductor layer is disposed on the underside of the metal carrier, and an imaginary extension of the rotation axis penetrates the two semiconductor layers.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
AUSSERLECHNER (2018/0335294) is cited for its disclosure of a magnetic sensor using multiple gradiometers for angle detection.
Ausserlechner (9,982,989) is cited for its disclosure of angle sensors, systems and methods.
HUNGER (2011/0187351) is cited for its disclosure of an angle sensor and method for determining an angle between a sensor system and a magnetic field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858